HAWKINS, Judge.
— It was charged by indictment that appellant while intoxicated drove an automobile upon the public highway. He was convicted and his punishment assessed at one year in the penitentiary.
The record is here without statement of facts or bills of exception. Nothing is presented for review save a question arising from the wording of the sentence. The statute (article 802, P. C.) permits the punishment for the offense of which appellant was convicted to be assessed at not more than two years in the penitentiary. It fixes no minimum penalty. The sentence directs that appellant be confined in the penitentiary for one year. In order to give effect to the Indeterminate Sentence Law (article 775, C. C. P.) it should direct that his imprisonment be for not exceeding one year.
The sentence will be corrected so to read, and as reformed the judgment is affirmed.

A ffirmed.

Morrow, P. J., absent.